Looher, J.,
dissenting. A thorough reading of United States v. Harris (1971), 403 U. S. 573, 577, reveals Chief Justice Burger’s exhortation to heed the sound admonition of United States v. Ventresca (1965), 380 U. S. 102, 108, as follows:
“* * * [T]he Fourth Amendment’s commands, like all constitutional requirements, are practical and not abstract. If the teachings of the court’s eases are to be followed and the constitutional policy served, affidavits for search war*181rants, such as the one involved here, must be tested and interpreted by magistrates and courts in a commonsense and realistic fashion. They are normally drafted by nonlawyers in the midst and haste of a criminal investigation. Technical requirements of elaborate specificity once exacted under common law pleadings have no proper place in this area. A grudging or negative attitude by reviewing courts toward warrants will tend to discourage police officers from submitting their evidence to a judicial officer before acting.”
Apparently, the majority has decided not to heed the ádmonition, but instead has applied a rigid, technical standard for the nonrigid standards of “reasonableness” and “probable cause” formulated in the Fourth Amendment.
The finding of the affidavit to be deficient was the result of the majority’s applying the test developed in Aguilar v. Texas (1964), 378 U. S. 108. Reflective analysis of the opinion in Aguilar exposes that court’s concern with a situation not presented in this cause. In Aguilar, the warrant was issued on an affidavit stating:
“ ‘Affiants have received reliable information from a credible person and do believe that heroin, marijuana, barbiturates and other narcotics and narcotic paraphernalia are' being kept at the above described premises for the purpose of sale and use contrary to the provisions of law.’ ” Aguilar, supra, at page 109.
Therefore, the affidavit was a “mere affirmation of suspicion and belief.” Nathanson v. United States (1933), 290 U. S. 41, 46. No allegation of “personal knowledge” of either the affiant or the unidentified source was contained in the affidavit. The affidavit merely gave the appearance that either the affiant or the unidentified informant, or both, merely suspected, believéd or concluded that there were narcotics in petitioner’s possession. The magistrate was thus forced to accept “ ‘without question’ the informant’s ‘suspicion,’ ‘belief’ or ‘mere conclusion.’ ” Aguilar, supra, at page 114. The concern, in Aguilar, was that acceptance of this affidavit would créate an easy circumvention, as illustrated in that court’s footnote No. 4, at page *182114, relating to previous decisions.4 This concern is not presented by the facts of this cause. The present affidavit was not based on the “suspicion,” “belief,” or “mere conclusion” of the unnamed informant, but on a recent personal observation of the drugs and instruments for administering the drugs on the premises of appellee.
The object of concern in Aguilar, a magistrate being forced to accept the informant’s “suspicion,” “belief,” or “mere conclusion,” is absent here. Therefore, to apply the rigid, technical test formulated in Aguilar not only appears to be using a sledgehammer to kill a fly, but is to retreat from accepted legal thought, as Justice Black so artfully satirized in his dissenting opinion in Spinelli v. United States (1969), 393 U. S. 410, at page 434:
“Notwithstanding the court’s belief to the contrary, I think that in holding as it does, the court does:
“ ‘retreat from the established propositions that only the probability, and not a prima facie showing, of criminal activity is the standard of probable cause, Beck v. Ohio, 379 U. S. 89, 96 (1964); that affidavits of probable cause are tested by much less rigorous standards than those governing the admissibility of evidence at trial, McCray v. Illinois, 386 U. S. 300, 311 (1967); that in judging probable cause issuing magistrates are not to be confined by niggardly limitations or by restrictions on the use of their common sense, United States v. Ventresca, 380 U. S. 102, 108 (1965); and that their determination of probable cause should be paid great deference by reviewing courts, Jones v. United States, 362 U. S. 257, 270-271 (1960).’ Ante, at 419.”
Courts have long sought to strike a balance between *183two opposing poles — the security of citizens from .unreasonable invasion of their privacy and the granting ‘of fair leeway for the enforcement of laws necessary to'protect our communities. “Probable cause” is the practical, noii-. technical conception that has served as an adequate conk promise.between these opposing interests. Thé substitution of the technical and rigid formula espoused by the'majority will add additional perplexity to the present overAvhelming' burden shouldered by our law enforcement officers. Ironically, this hypertechnical and perplexing standard will handcuff the police and aids-the detected criminal-to remain unpunished.
I believe that the substitution of technicality for practicality obstructs'the administration of justice. Therefore; I respectfully dissent.
Herbert and P. Brown, JJ., concur in the foregoing dissenting opinon.

 ‘To approve this affidavit would open the door to easy circumvention of the rule announced in Nathanson and Giordenello [357 U. S. 480]. A police officer who arrived at the ‘suspicion,’ ‘belief’ or ‘mere conclusion’ that narcotics were in someone’s possession could not obtain a warrant. But he could convey this conclusion to another police officer, who could then secure the warrant by swearing that he had ‘received reliable information from a credible person’ that the narcotics were in someone’s possession.”